Title: VII. Contingent Expenses of the Department of State, 1790–1793, 14 January 1790–31 December 1793
From: Remsen, Henry, Jr.,et al.
To: 




1790


New York Currency


Jany.
14.
By cash paid Archibald McLean for two sets of the daily Gazette from 1st. May 1789 to 1st. inst. at 48/. per annum
£   3  4.  0.




By cash paid Thomas Allen for sealing wax, paper, binding of books and other articles of Stationary for the office
    9.  7.  6.



21.
By cash repaid Wm. Constable, the postage on a packet of letters he had received from Mr. Jefferson, for Mr. Jay
     0. 18.  4.



23.
By cash paid Jacob Marseilles for three cords nut wood, inspection and carting
     6.  4.  3.




  Sawing and piling the said three cords
        15.  0.


Feby.
 2d.
By cash paid Francis Turner for 350 best quills
     2.  7.  6.

 
 
Apl.
14.
By cash paid Francis Turner for 300 best quills
      2.  5.  0.



15.
By cash paid Abrm. Okie for sundries for the office, including tea water for 4 months, candles, sweeping of chimneys, charge attending the yard, &c.
     2.  5.  9.



19.
By cash John Fenno for four sets of the Gazette of the United States from 15 Oct. 1789 to 14 Aprl. 1790 at 24/. each per annum
     2.  8.  0.



21.
By cash paid Monsr. le Prince for acopying press and apparatus to copy letters
    20.  0.  0.




  Carting the said press to the office
         6.  6.



[26.
By cash paid William Vanwart for one load nut wood, carting, &c.
     0. 12.  4.


May
 3d.
By cash paid Isaac Pinto for translating and copying a number of papers concerning Don Blas Gonzales, and translating other Spanish papers
    20. 12.  9.



 5th.
By cash paid William Morton for the morning post, from 5th. May 1789 to 5th. May 1790
     1. 12.  0.



 6th.
By cash paid Abm. Okie, for one load nut wood, carting, &c.
     0. 13.  4.



14th.
By cash paid Childs & Swaine for two sets of the daily advertiser from 1st. May to 1st. August 1789, £1. 4. 0. One set of the advertiser from 1st. August 1789, to 1st. May 1790, £1.16. 0., and two printed reports of the Secretary of the Treasury respecting public credit, 10/.
     3. 10.  0




By cash paid Archibald McLean for two sets of the daily Gazette from 1st. January to 1st. May 1790, at 48/. each per annum.
     1. 12.  0.



15th.
By cash paid John Fenno for printing five quires of sea letters for vessels, and finding paper
     1. 10.  0.



29th.
By cash paid Samuel Loudon, for sundries since July last, viz: 26 skins of parchment at 4/6 £5.17.0. one dozen and one papers ink powder 10/. and binding a set of the Journals of Congress at 4/. per Vol.: £2.12.0.
     9.  3.  6.

 
 
July
 1st.
By cash repaid Mr. Alden for sundries for the office, among which was the seal for the Secretary’s office that cost £2.3.4.
      2. 13. 10.



30
By cash paid John Fenno for printing fifty blank commissions or warrants for the officers of the customs, and finding paper
     0. 14.  0


Sepr.
 1st
By cash paid the freight and primage of a box of books sent by Mr. Dumas to the department of State, and for a permit and the cartage
     0. 17.  0.




By cash paid George Faber for his services as additional messenger to the department of State from April 20th. to this day, at the rate of 100 dollrs. per annum
    14. 13.  2.



 2.
By cash paid Benjamin Bankson for his services as an additional clerk in the department of State, from the 25th. to the 29th. of August, at the rate of 500 dollars per annum
     2. 13.  8.



11th.
By cash paid Revd. Dr. Gros for translating a number of German papers at different periods, since his appointment of German interpreter in September 1786
     5.  0.  0.



15th.
By cash paid Henry Remsen for translating sundry dutch papers since April 1st. 1789
     3.  4. 10




By cash paid Isaac Pinto for translating sundry spanish papers since May last
     0.  3.  0


Octr.
 1st.
By cash paid Abrm. Okie for sundries for the office, [including tea water for six months, candles, marking pot and brush, expence attending the yard, &c.]
     2. 18.  0




By cash paid the cartage of that part of the effects of the office that was to go to Philadelphia by water from the office to the vessel, being 21 loads
     2.  7.  0.



 2d.
By cash paid George Faber for hasps to secure the chests, and nail them on, and for his labor in assisting to pack up
     2.  8.  7.



 5th
By cash paid, for carting the effects in the city Hall that were to go by land, to the office in Broadway, the corporation  having required the delivery of the rooms, being nine loads
     0. 14.  0.



 8th
By cash paid Thomas Allen, for a five quire blank book, sealing wax, paper and binding of french newspapers for the foreign office, and for paper, ink powder, sealing wax and quills, furnished Col: Smith, in exchange for six reams of thin quarto paper, and two and an half dozen of ink powder for the copying press
    28.  5.  6.




By cash paid Berry and Rogers for a variety of Stationary and blank books for the home office, since February 19th. 1790.
    28. 18.  3.



 9th
By cash paid Andrew Wright for making a number of rough boxes to case the cases, and casing them, &c.
    13. 19.  0.



13th
By cash paid Thomas Thomson for the freight of the effects of the office to Philadelphia, by water
    23.  9.  4.




By cash paid the cartage of the said effects from the wharf to the office in Market Street £1.8.0. and a labourer in assisting to unpack and carry them in 8/
     1. 16.  0.



14th
By cash paid Thomas Allen for two sticks sealing wax
     0.  2.  0.



15th
By cash paid the cartage of that part of the effects of the office that were to go to Philadelphia by land, from the office to the Brunswick boat, being 8 loads
     0. 14.  0.



17th
By cash paid John Fenno for four sets of the Gazette of the United States from April 15th. to October 15th. 1790. at 3 dols. each per annum
     2.  8.  0.


Nov.
 1st
By cash paid Archibald McLean for the daily gazette from May 1st. 1790 at 48/. per annum
     1.  4.  0.




By cash paid Childs and Swaine for the the daily advertizer from May 1st. 1790 at 48/. per annum and some wrapping.
     1.  6.  0.



 5th
By cash paid William Morton for the Morning post from May 5th. 1790 at at 32 per annum
     0. 16.  0.



10th
By cash paid the cartage of the effects of the office, that came by land, from the wharf to the office in market street
     0.  8.  0.




20th
By cash paid Augustine Davis for the Richmond paper for two years, ending the 4th. of Octr. last
     2.  0.  0.



26th
By cash paid George Taylor for 3 ½ cords of hickory wood, cartage, sawing and piling £7.19.11. and for sundries for the office 7/1
     8.  7.  0.


Dec.
 18
By cash remitted the attorney for the district of New Jersey the amount of his expenditure for a set of the laws of that State 30 ⅓dollars
    12.  2.  8.


1791 Jany.
 3rd
By cash paid Andrew Brown for publishing in the federal Gazette printed at Philadelphia, the acts passed at the 2d. session of the Congress of the United States 88 ½dollars
    35.  8.  0.



 4th
By cash paid John Aitken for four dozen pieces of Mahogany to be used in filing papers
     1.  5.  7.



14th
By cash paid William Lambert for ink powder and sundry ingredients for making ink, an inkstand, and for firewood, while he wrote at his lodgings
     2.  0.  0.



16th
By cash paid George Taylor for sundries for the office
     0.  4.  1.



18th
By cash paid Augustine Davis for publishing in the Virginia Gazette, the acts passed at the 2d. session of the Congress of the United States, 88 ½dollars
    35.  8.  0.



22d
By cash paid Benjamin Russell for publishing in the Columbian centinel printed at Boston the said acts, 88 ½ds.
    35.  8.  0.



25th
By cash paid John Fenno for publishing in the Gazette of the United States, printed at New York the said acts, 88 ½ds.
    35.  8.  0.


Feby.
 1st
By cash paid Jacob Blackwell for 6 and ⅝ cords of hiccory wood, and the cartage and sawing of the same £16.0.5. Sweeping of chimneys 3/. and 3℔. of candles 3/3
    16.  6.  8.



21st
By cash remitted the attorney for the district of Virginia the amount of his expenditure for certain laws of that State, respecting british subjects, &c. 38 ½dollars
    15.  8.  0.





By sundry disbursements, vizt: laborers in New York, 4/. putting a door lock at the office there, ⅙. Two of Ganie’s almanacks for the year 1791 for Messrs. Short and Carmichael, 2/.
     0.  7.  6.]





Dollars


[March
 1st
By balance due on the account last settled and transferred to this
    47.58




By cash paid the cartage of a chest containing printed laws of the United States to the Amboy boat 12 ½cents (the transportation of it to Philadelphia remains unpaid) and the cartage from the boat to the office in Market street 25 cents
      .37 ½


Apl.
 2d
By cash remitted the attorney for the district of Georgia, the amount of his expenditures for certain laws of that State
    17.14



 3d
By cash remitted the attorney for the district of Maryland the amount of his expenditures for certain laws of that State
    25.25



10th
By cash paid Andrew Brown for publishing in the federal Gazette printed at Philadelphia the acts passed at the 3d. session of the Congress of the United States
    37.87


May
 7th
By cash remitted the Attorney for the district of Connecticut, the amount of his expenditures for certain laws of that State
    15.25



13th
By cash remitted Joshua Johnson, American Consul at London, the amount of his expenditures for British newspapers and pamphlets
    15.11 ¼



20th
By cash paid Henry and John Ingle for sundries for the office, vizt: putting on and repairing door locks, and repairing and putting up venetian blinds, and for two sets of new venetian blinds, at £2.0.0. each and carpenter’s work
    18.93 ⅓



24th
By cash paid Bart: Carter for Norman’s map of the United States, and chart of the West Indies
     2.50


June
23
By cash remitted the attorney for the district of Massachusetts the amount of  his expenditures for certain laws of that State
     5.84



28
By cash paid Childs & Swaine for publishing in the daily advertised printed at New York, the acts passed at the 3d. Session of the Congress of the U.S.
    37.87




By cash paid Childs and Swaine for printing 100. proclamations respecting permanent seat of Government, 3 ds. 50/100—fifty proclamations respecting James O’Fallon, 2 ds.; seventy heads to blank parchment commissions 2 ds. 50/100 twenty two quires of blank commissions for officers of the customs and revenue, 20 25/100 and for nine copies of acts passed 1st Session, and two of 2d. Session, 13 dollars.
    41.25




By cash paid Augustine Davis, for publishing in the Virginia Gazette, the acts passed at the 3d. Session of the Congress of the United States
    37.87


July
 1st
By cash paid Michael Roberts for the following articles of Stationary, viz: writing and wrapping paper, £14.10.0; 1 ream copying paper, 30/. 2 doz. copying ink, 45/; 1 wetting and one drying book, 9/; 4 half and 4 quire sheets oiled paper, 2 ⅙; 3 pen knives, 15/. one dozen ink powder 8/4; 20 skins of parchment, 60/; 3 ℔. sealing wax, 42/. 6; 1 ℔. wafers, 15/; 400 crown wafers for great seal, 20/; 500 quills, 75/; black lead pencils, 5/; 1 ℔. black sand, ⅓; 3 pr. of snuffers, 14/; 1 dozen red tape, 12/; 1 double piece silk taste 7/6; 2 fountain inkstands, 10/6; Glasses for inkstands, 2/6; 2 ½dozen scuttle bone, 2/9; 2 pounce boxes, 3/9; a tinder box and apparatus, 2/6; Chambaud’s french dictionary, 2 vols. quarto, 75/.
   107.74


July
20th
By cash paid Sampson Crosby for 2 cords hickory wood, carting and sawing, 69/6; expence of procuring salt water, and making experiments thereon, 40/1; 13 ℔. candles, 11/11; water pitchers and tumblers, 6/8; sweeping chimnies, 3,/10; dowlas for covering a  book, and the copying press, 13/1; transportation of Maryland laws to the office, 5/5; cleaning the office, 6/; and for sundries, 6/1.
    ;21.81½



25
By cash paid John Fenno for 30 reports on the fisheries, 7 ds. 50/100; four sets of the Gazette of the U.S. from Oct. 27th. 1790, to April 27th. 1791, 8 dols., and for printing 150 blank commissions or warrants for officers of the customs, 3 dols.
    18.50




By cash paid the postage and penny postage on sundry letters directed to the chief clerk on public business
     1.50


Augt.
 6
By cash paid Ann Timothy for publishing in the South Carolina State Gazette, the acts passed at the 3d. Session of the Congress of the U.S.
    37.87 ½




By cash paid Alexander Hale for 500 wafers for great seal
     3.33 ⅓




By cash paid Benjamin Russell for publishing in the Columbian centinel, printed at Boston, the acts passed at the 3d. Session of the Congress of the U.S.
    37.87



11th
By cash remitted the Attorney for the district of Rhode Island the amount of his expenditures for certain laws of that State
    45.




By cash paid John Bringhurst for 1 hammer, 3/9; 1 pull back lock, 4/; a screw driver, ⅓; a pair of bellowses 6/; 6 flat steel candlesticks, 18/; 1 sweeping, 2 hearth and 1 desk brush, 83/; a large door lock with two keys, 20/; a smaller door lock, 3/6; and a case lock, 2/6;
     8.97



12th
By cash paid Archibald McLean for 50 papers of the daily Gazette to complete that file of papers
     1.57



15th
By cash paid Thomas Greenleaf for 13 papers to complete a file of newspapers
     0.54


Oct.
19th
By cash paid Henry and Joseph Ingle for a small writing desk
     5.



25th
By cash paid for thirteen cords of hiccory wood, measuring, carting, sawing and piling
    78.43




29th
By cash paid for the Delaware Gazette, commencing October 1st. 1790 and ending October 1st, 1791
     2.


Novr.
12
By cash paid Sampson Crosby for cleaning the office and for sand, 6/6; 3 lb. candles, 2/9; ingredients for ink, 4/11; dowlas and thread for book covers, 4/; carting the journals of the old Congress to Mr. Beckley’s office, 15/6; and for sundries, including chimnies swept,4/1
     5.4



18th
By cash paid John Fenno for five sets of the Gazette of the U.S. from April 27. to October 26. 1791, 7ds. 50/100, and for advertising for information respecting L. Raus, 1 dollr.
     8.50



 26
By cash paid Benjamin Franklin Bache for publishing a proclamation respecting James O’Fallon, id. 50/100; for 14 papers to complete the file of the General advertiser, 60/100; for a set of said advertiser from October 1st. 1790 to Septemr. 30. 1791, 5 50/100 dollars; for 6 quires of blank bills of exchange, 9 50/100 dol; and for advertising for information Claud Causin, 1 dollr.
    16.10



28th
By cash paid the Attorney for the dis trict of Delaware the amount of his expenditures for certain laws of that State
    14.




By cash paid Mathew Carey for 4 sets of the constitutions of the different States, 18/9; and for 12 sets of the examinations of Lord Sheffield’s observations; 56/3.
    10.]


Decr.
13th
By cash paid Monsr. Hallet for two drafts of the federal town, made out by the direction of the President of the U.S. for the Senate and House of Representatives, 100 ds.; and the joiner for fixing mahogany rollers to said drafts, 2 dols.
   102.




By cash paid Mr. Dallas for making an index to the acts passed at the 1st 2nd. and 3d. Sessions of the 1st. Congress
   200.




28th
By cash paid for the Pittsburgh Gazette commencing October 19, 1790 and ending October 19, 1791
     2.


[1792]Jany.

No. 1. By Cash remitted Christopher Gore for set of copies in the case between Stephen Hooper and T. Pagan
    19.50


Feb.
10
2. By Cash paid Henry Remsen postage of a public letter from Colo. Humphreys to him
     1.31



20
3.—George Faber for attending the Office of the Secy. of State, during the illness of the stated Doorkeeper from 14th. Jany. to 16 Feb. 1792 inclusive, and for Cash he paid for a lock 6/3 and cleaning the office, 7/.
    18.


Mar.
 1
4.—Andrew Brown, subscription for Fed. Gaz. from Octr. 1790 to 1. Jany. 1792
     5.62




5. Andrew Brown for 6 vol. laws of US at 1.75
    10.50



10
6. Benj. Russell for Mass. Centinel, 1. Oct. 90 to 1. Oct. 91.
     2.24



13
7. Michael Roberts for Quills, 13D. 35 cts. black lead pencils, 1.73; parchment, 19.99;Bank post paper, 1.34; Ink powder, 2.21; Carlton’s map, 2.50; Fools cap paper, 5.34;6 qrs. thin cartridge paper, 1.50; 2 R. best thick Extra 4to. post paper, 9.D.; 1 ℔. black sand, 13cts; 3 lb. sealing wax, 4D.4cts; 1 Glass for an Ink Stand, 7 Cents          63.16
[i.e., 61.20]




8. Sampson Crosby, for the Office, viz: 6 news carries new Years Gift, lid. each. Candles, Wood, &c.
    12.12



14
9. George Breining, for repairing the screw press for the Seals
     2.



15
10. Augustine Davis, Virga. Gaz. 4 Oct. 90 to 4. Oct. 91. 2 sets
     5.



17
ii. Sampson Crosby, 1 Cord wood, £2.5.4. paste boards 4/; inkstand, 5d.
     6.63



19
12. B. Bohlen, 2,000 dutch quills (best)
    31.33



20
13. Hugh Gaine, 6 Pocket Almanacs
      .50



26
14. John Dodds for transporting two packages of public papers from New Castle to Phila.
      .27



[1792]





 



31
15. Executors of Govr. Livingston, deceased, for 2 vols. of N.Jersey laws, & @ 1 Guinea each, 9.33 transportation from Trenton, 1.
    10.33


Apr.
 1
16. Henry Remsen, 1 Ream copying press paper
     4.67




17. Henry Remsen, postage of letters 27cts repaid Brs. Coster & Co. of N. York for postage of letters sent to go by their vessel to Amsterdam     25
      .52



24
18. Thomas Dobson, 1 Ream of paper
     2.67



27
19. Muir & Hyde. 12 blank books, binding returns of enumeration 1 Vol. of laws of US., 2 Vols. daily advertiser, 2 Vols. Gazettes, 2 Vols. morning post, 1 Vol. N.York packet, 1 Vol. Gaz. US., 1 Vol. N.York Journal and 1 Set Rymers Fœdera, viz: 10 Vols. fol. Calf, lettered being from May 10, 1791 to March 29, 1792
  104.27


May
10
20. John Melcher, New Hamp. Gaz. 1. Oct.90 to Apl. 92, 2.25; sealing up @ 25 Cts. per annum,.37
     2.62



12
21. John Dunlap one daily advertiser, 1 Jany. to 31 Decr. 91, £3.; binding do. £1 .2.6. inserting proclamation respecting seat of Govt., 16/10
    13.24



19
22. Peter Stewart, 1 vol. No.Caro. laws
     6.




23. Vincent M. Pelosi, Marine list 1791
     4.67


June
 1
24. Andrew Brown for publishing laws 1 Ses. 2d. Cong.
    64.50



 4
25. John Fenno, Gazette US., 6 mos. ending 25 Apr. 1792 (5 setts)
     7.50



28
26. Ann Timothy on account of printing laws 1st Ses. 2d. Congress
    60.






 
D. Cts.



July
18
  27.
Childs & Swaine, 15 blank patents on parchment
1.75





   8
quires demy blank commissions including paper
8.  





   3
Vol. Octav. laws at 1.75
5.25





  14
do.
24.50





   2
do. 1st. sess. folio
2.  





   1
 do. 2d. ses.
2.  





   1
do. 3d. do.
.50





   8
reports on lands
4.  




[1792]

   3
Journals House of Rep. 1 Sess.
4.50





   5
do.
10.  





   5
do. 3 do.
7.50





   1
vol. laws
1.75





  12
copies report on Isaac’s Memorial
2.  





   6
reports Secy. of Treasury on Manufactures
2.25





   3
do. on public debt
.50





   1
vol. folio laws
3.50





135
copies ratification of amendments to Constitution
30.  






paper for the above
3.12





 33
copies octav. laws
57.75






laws of Western Territory
45.  





 2½
Reams paper for do.
9.  






Stitching the same
4.37





 30
blank patents on parchment
2.  






Sewing in blue boards 182 copies Acts 1st Ses. 2d. Congr.
25.48





 15
copies acts 1 Ses. 2d. Cong.
6.50






Subscription for the daily advertiser from 1 Nov. 90 to 1 May 1792, 18 mos.  @ 6D.
9.  






Publishing therein laws 1 Ses. 2d. Congr.
64.50
   333.72


Sep.
 6
28. Sampson Crosby, 12 Cords Wood, sawing, &c.
    69.11




29. do. for 1 cord wood, carting, &c., 2 Tumblers, sweeping the chimneys cleaning the office, being from Apl. to 30 Sep. 1792
    18.61


Octr.
 6
30. John Fenno, 60 numbers Gaz. US.
     1.50



 7
31. John Sitgreaves, acts of No. Caro. as to but property
  6.





Iredell, laws No.Caro.
  6.50





Davis’, do. 5.50 Moselys’, do. 4.
  9.50
    22.



31
32. Philip Freneau, 7 Sets Nat.Gaz. 1 Nov. [91] to 31 Oct. 92
    21.


Nov.
 8
33. Goddard & Angel, Maryland Journal, 10 Sep. 90. 10 Sep. 92
     5.33



16
34. Augustine Davis, for publ. laws 1st. Sess. 2d. Cong.
    64.50



[1792]
20
35. Brynberg & Andrews, their paper from 1. Oct. 91 to 1. Oct. 92
     2.



27
Remitted to B. F. Timothy the balance due to the late Mrs. Ann Timothy for pub. laws 1st. Sess. 2. Cong.
     4.


Dec.
 4
36. John Parker, 6 mos. sub. for courier de l’Amerique, due this day
     1.50



14
37. Benjamin Russel, pub. laws 1st. Sess. 2d. Cong.
    64.50



22
38. John Fenno, 6 sets paper ending 26 Oct. inst.
  9.





Binding 3d. Vol. of his paper
  1.
    10.



28
39. George Breining for a fender for an open stove, fitting another fender, mending a latch, &c.
     3.42



31
40. Michael Roberts
D. Cts.





8
Qrs. best F. cap
1.80





1
Ream do.
5.  





2
doz. Tape
3.20





1
Qr. F. cap
27





7
black pencils
93





1
Penknife
67





3
Qrs. paper
80





1
R. extra Qto. paper
4.50





½
℔. Scuttle bone
50





1
Penknife
67





1
Ream paper
2.67





1
Wetting book
60





1
Drying book
60





1
Qr. Sup. Atlass paper
2.67





1
R. paper
4.50





½
R. Cartridge paper
2.  





½
Doz. inkpowder
.55





1
R. F. cap paper
5.  





2
R. 4to. paper
9.  





8
do.  do.
36.  





1
Glass inkstand
67





12
Skins parchment
8.  





1
Doz. pencils
1.34





1
lb. sealing wax
2.  





1
Doz. inkpowder
1.11






being from 14 March to 31 Decr. 1792 incl.
 95.50
[i.e., 95.05]


1793





Jany.
 1
41. Sampson Crosby, 2 Rittenhouse Stoves, for carting them to the office, and putting them up, 4 Th. Candles, sweeping the Chimneys, &c., &c.
    31.71



Feb.
12
42. John Scull, pittsburg Gaz. 1 Year ending 19 Oct. 92
     2.




Cash paid for postage of a public Letter from Messrs. Markland and Mclver, printers Charleston to Geo. Taylor Jr.
      .20]


[Feb.

1. By cash paid Anthony Haswell, Vermont Gaz. 1st. Aug. 91 1 Feb. 1793
     2.50


Mar.
 2
2. Andrew Brown, Fed. Gaz. 1 Jany. 1792 to 1. Jany. 1793
     5.




3. Benjamin F. Bache, Genl. Advertiser, 15 months from 1st. Oct. 1792, and 76 newspapers
    10.87



24
4. Francis Trumble, 6 windsor Chairs
     6.



30
5. Samuel Benge, rehanging 3 pulley venitian Blinds with new tape, line, &c. 4 Green curtains for office windows with cords, fixing two setts of blinds in 3rd. Story and hanging 2 Setts of blinds
     5.77


April
 1
6. John Carey, for index to laws of 2d. Congress
   200.



 4
7. Benjamin Russel, publishing in the Centinel acts of 2d. Session of 2d. Congress and 2 proclamations, one of 15 Sep. the other of 12 Dec. 1792
    45.75




8. A. Hale, 500 large and 100 small wafers
     3.60



 6
9. David Seckel, one Quarter’s office rent due 1 Apl.
    46.67



10
10. George Breining, 11 Keys for chest and other locks, fitting 8 old keys and Ketches on chests and closets
     4.53




11. Andrew Brown, publishing laws 2.Ses. 2d. Congr. and 2 Proclamations
    45.75



11
12. Sampson Crosby
D Cts.






5 lb. Candles
.60






Oswald’s bill for newspapers from 7 Jany. 92 to 7 Jany. 1793
2.67






Sweeping Chimneys
2.13






Wm. Owens for carpenters work
5.17






Laborers for moving effects of the office
8.  






Carting 6 loads wood
1.  






1 pair of andirons shovel and Tongs
4.50






Cohoan & McKey for putting up stoves, &c.
2.20




[1793]


Wm. Owens, carpenter work
9.02






Woman for cleaning office
80






1 Oz. Gum arabic
12
    36.21



 12
13. Henry Ingle, repairing writing
 [£]S d
 

 
  
  table
    8  4





small packing box
   4





mahogany Table
 2 15
     8.98



22
14. John Dunlap, Am. daily advertiser, 1 Jan. to 31 Dec. 92
  8 Dol.





Binding do.
  3
    11.



25
15. B. Bohlen, 1,000 quills
    13.33



27
16. Robert Harpur—exemplification of 5 indian deeds
    12.50



30
17. Childs and Swain, publishing laws, 2d. Sess. 2d. Cong.
 43.50





two proclamations
  2.25
    45.75


May
 8
18. Thomas Greenleaf, N.York Journal for 1792, closing with the year
     3.



10
19. George Breining, 2 new Keys for the office, mending andirons, &c. &c.
     2.



11
20. John Fenno, 6 sets of Gaz. US. 6 mos. ending 27 Apl.
     9.



27
21. J. & N. Johnson Georgia Gaz. 7 Oct.90 to 7 Oct.92
     9.32


June
 5
22. By cash paid Augustine Davis Virga. publishing Acts 2d. Sess. 2d.Congr. and 2 Proclamations
    45.75



20
23. Markland & McIver, So.Caro. do.
    45.75



28
24. Child and Swaine, for printing, viz:





21
sheets laws 2.Sess. 2d. Cong.
210.  





 9
do. including index Octavo
90.  





30
copies acts for the States
15.  





 7
Reams foolscap paper at 3D
21.  





 5
do. medium
  4
20.  





 1
½ do. demy
  8
12.  





14
copies acts first cong.
  2.
28.  





20
do.     2 Cong.
  ⅜








7.50





  2
Reports on weights and measures
 1.  





 30
proclamations on parchment
 12.  





 25
extracts law concerning intercourse with indians, on parchment
 14.  




[1793]

100
letters patent on parchment
8.  





250
Safe conducts
6.  





250
Consular bonds
8.50





6
quires blank Commissions
8.50
   461.50


July
 3
25. John Dunwoody 1 Quarters rent due 1 Inst.
    66.67



 5
26. Michael Roberts, Stationery from 10 Jany. to 21 June 93. viz:





 6
wedgwood inkstands
2.  





 1
Penknife
.50





 1
Ream foolscap paper
4.67





 1
large md. rubber
.50





 1
Ream foolscap paper
2.67





 1
Pr Scissors
.33





 1
Pr. dividers
.25





 1
Ream demy paper
10.67





 1
vial red ink
.25





 2
ink Glasses
.13





 2
lb. sealing wax
4.  





 1
lb. sup. wax
2.67





 1
pint black sand
.25





 1
piece blue taste
.50





 2
skins parchment
6.67





¾
lb. scuttle bone
.75





 1
pounce box
.25





 1
pr. folders
.67





 16
Skins large parchment
10.67





 24
do. small
13.34





 1
piece red taste
.50





 3
Doz. large parchment
24.  





 1
leaf Gold foil
.25





 2
Qr. cartridge paper
.80





 1
Ream 4to. copying paper
4.67





 3
Sheets foil from J. Anthony
.60





 1
Doz. pencils
1.33





 1
Qr. thick folio
.50





 50
Skins parchment
30.  





 1
Ream folio paper
9.  





 2
paper folders
.50





 1–3
Qr. book ½ bound
1.20





 1
Ream thick paper
9.  





 1
Doz. inkpowder
1.11





 1
small wedgwood inkstand
.25





 4
Reams 4to. copying paper
18.67
   164.37


Octr.
 3
27. John Dunwoody, 1 Qrs. rent due 1. inst.
    66.67



18
28. A. Hale, 3,000 large wafers
    20. 1



Nov.
23
29. James Beaumont, whitewashing the office completely, and putting up stove
     7.74


Decr.
 6
30. T. Jefferson, for expenses at Germantown
    16.94



14
31. Abel Thomas, for 5 cords wood
    38.75




32. James Ph. Puglia for translating letter of 30. Nov. 93 from Messrs. Viar and Jaudenes and 3 inclosures
     6.12



19
33. A. Hodge, North Caro. Journal, 1 Year No. 1 a No. 52
     2.50



28
34. G. Taylor Jr., translating  correspondence of Mr. Genet with the Secy. of State
    40.



29
35. John Fenno, 3 sets Gaz. US. 4 ¾ months at 3D.
     5.94



31
36 Sampson Crosby from






4 Apl. to 31 Dec. inclu. viz: to Poyntell for Hutchins map
£ 1. 2. 6






porterage for 2 boxes
     2. 3






postage of Books called the & “bee&” from Boston
     3.11






Hales bill for large wafers
  2.10.






1 Mallet for cutting papers for Great Seal
     2. 9






Viser & Jones’ bill for carpenter work
  3.15.






2 Tumblers
     1. 2






Hales’ bill for wafers for Gt. Seal
  5.  .






1 pair Hinges for case in the office
     1. 3






Wookerer’s bill for tool to cut papers for Gt. Seal
  1.10.






2 tin cases for dispatches to M. Morris
    10. 6






Pelosis bill for marine list 1 Year ending Jany. 93.
  1.15.






washing and cleaning the office
     4. 9






for conveying a letter with Commission to Cob. Moylan
     7. 6






Hales’ bill for wafers
    12. 6






5 Gallons vinegar for sprinkling the office
     9. 4 ½




[1793]


1 lb. Juniper berries for smoking in the office
        9






penny post carrying letters during yellow fever
     8. 3






Horse hire, conveying letters from the office to seat of the Secy. of State
  1.17. 6






Washing the office
     7. 6






5 Cords wood, sawing, &c.
    12.17






Horse hire to Germantown with letters for Secretary of State
    16. 3






6 ℔. Candles
     5.






13 ℔. do.
    17. 4
 





altering position of the office stove
    11. 3






repairing door locks
     4. 2 ½






masoning up a fire place
     7. 6
 





¾ cord wood
  1.14.10






Carting, &c
      7.11






2 ½ cords wood and sawing &c.
  7.  8.  2 ½
 





1 Cord wood and Sawing, &c.
  2.18. 4






2 ½ Yds. dowlas for sand bags
     2. 7






4 news carriers, their new year’s Gift
     3. 9






Carpet, 3 ¼ by 3 ½ Yds: 11 ¼ Yds at 5/3
  2.19.






24 Sheets tin, at lid.
  1.2.






Sawing and piling 5







Cords wood
  1. 5.






2 ℔. candles
     3.







£55. 6. 6 ½
   147.53]


